DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US patent application 62/855,600 filed 31 May 2019.

Status of the Claims
Claims 1-29 are pending.
Claims 1-29 are rejected.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mayura et al. (Toxicological Sciences 41, 175-182 (1998)).
The Applicant claims, in claim 1, a method of improving reproductive health and litter performance of a maternal animal comprising orally administering an effective amount of a therapeutic clay. Claims 2 and 15 require said animal to be a pig. In claim 3, the composition is provided in a feed composition. Claims 4-8 and 23 define the state of maternity or lactation in which the animal is in during feeding. Claims 9-14 recite various intended outcomes of the method of claim 1. It is noted that claims 9-14 merely require the active step of orally administering the composition to an animal whereas the intended outcomes associated with the method serve only to limit the patient population to pregnant and/or lactating animals. The intended outcomes of claims 9-14 do not result in a manipulative difference over the prior art and are thus given minimal patentable weight. Claims 24-29 are towards methods of administering a therapeutic clay orally to an animal with various intended outcomes that serve to limit the patient population to pregnant and/or lactating animals. The intended outcomes of claims 24-29 do not result in a manipulative difference over the prior art and are thus given minimal patentable weight.
	Mayura teaches that the major source of exposure to aflatoxins is via ingestion of contaminated feed and food, such as corn and cornmeal (pg 175, ¶1). Interference of aflatoxin with prenatal development in mice and rats has been reported and it is known that aflatoxins may significantly affect animal health (pg 175, ¶2). Oral ingestion of aflatoxin B1 causes fetal growth retardation and slight reduction in placental weight in rats as well as embryolethality and embryotoxicity (pg 178, ¶4). A phyllosilicate clay, 1 residues in cattle (pg 179, ¶2). The greatest reduction of aflatoxin M1 was observed in animals treated with HSCAS (pg 181, ¶2). To study the effects, HSCAS was provided in 0.5% of the basal feed of the animals tested including a pregnant treatment group (pg 176, ¶5). Animals were fed between gestation days 6 and 13 (pg 176, ¶5). It is noted that the 0.5% amount of clay is estimated and not exact.
	Mayura does not teach treating pregnant and/or lactating pigs the clay composition.
It would have been prima facie obvious to provide the therapeutic clay of Mayura in an oral feed composition to pigs, since although Mayura tests on rats, the art does teach that HSCAS is known to be effective at preventing aflatoxicosis in farm animals including pigs. In addition, since aflatoxins are known to result in various developmental disorders including fetal growth retardation, reduction in placental weight, embryolethality, and embryotoxicity, it would have been obvious to administer the feed to pregnant pigs. Due to the overall health concerns, administration to pigs in any state of gestation, including lactation and weaning, would have been obvious. Administering orally the feed composition comprising HSCAS, a therapeutic clay, would necessarily result in the properties and outcomes which are claimed by the Applicant. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The resulting method reads on instant claims 1-15 and 23-29.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mayura et al. (Toxicological Sciences 41, 175-182 (1998)) in view of Book (https://www.epicurious.com/archive/blogs/editor/2008/08/from-pig-to-por.html).
See above for a description of claims 1-15 and 23-29. Claims 16-22 narrow the amount of clay administered.
	Mayura, as applied supra, is herein applied in its entirety for its teachings of orally feeding therapeutic clay, HSCAS, to pregnant animals wherein it is obvious to also treat pigs.
	Mayura does not teach the amounts of clay in instant claims 16-22.
Book teaches that a pig eats an average of 6-8 pounds of feed per day (pg 1).
Mayura teaches that about 0.5% HSCAS is added to the experimental feed but the exact amount is not identified as being critical. Extrapolating 0.5% to the average 6 pounds of food per day of a pig, the feed would include about 14 g/d which is about 10 lb/ton. Since this amount is not critical, it would have been obvious to modify the concentration as needed. Moreover, the amount of daily feed is taught as being an average, thus amounts lower than 6 pounds per day, resulting in less than 14 g/d of HSCAS, are also acceptable. That being said and in lieu of objective evidence of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613